UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 2, 2011 THE L.S. STARRETT COMPANY (Exact name of registrant as specified in its charter) Massachusetts 1-367 04-1866480 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) , ATHOL, MASSACHUSETTS01331 (Address of principal executive offices) (Zip Code) Registrant's telephone number: 978-249-3551 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 28, 2011, Robert J. Simkevich, the Company’s Corporate Controller and Principal Accounting Officer, provided notice of resignation to the Company, effective as of February 11, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE L.S. STARRETT COMPANY Dated:February 2, 2011 By: /s/ Douglas A. Starrett Name: Douglas A. Starrett Title: President and Chief Executive Officer
